Citation Nr: 1601919	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-09 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis. 
 
2.  Entitlement to service connection for a thoracic spine disorder. 
 
3.  Entitlement to an effective date prior to May 17, 2006 for a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from April 1982 to October 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2010 rating decisions by a Department of Veterans Affairs (VA) Agency of Original Jurisdiction (AOJ).

The Veteran was provided a hearing before a Veterans Law Judge (VLJ) in July 2009.  When the VLJ who conducted that hearing retired, the Veteran requested a new hearing.  The Veteran's claims were remanded in July 2012 so that the Veteran could be provided a new hearing.  In June 2015, the undersigned VLJ provided the Veteran a hearing.  Transcripts of the hearings have been associated with the Veteran's electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the statement of the case and the supplemental statement of the case indicates that the only VA treatment records considered by the AOJ were outpatient reports from VAOPC Jacksonville, dated from December 2004 through May 2006.  It is clear from the claims file that there are many VA medical treatment records which have not been obtained and considered in adjudicating the Veteran's claims.  The AOJ must obtain copies of the Veteran's treatment records from the VA medical facilities in Hampton Roads, Virginia; Dayton, Ohio; Indianapolis, Indiana; Gainesville, Florida; Jacksonville, Florida; and Lake City, Florida.  See 38 C.F.R. § 3.159.  All of the Veteran's claims must be remanded so that the additional VA medical records may be obtained and considered.  

The Veteran was provided a VA examination of the spine in May 2010.  The VA examiner was unable to provide an opinion regarding whether the Veteran's current thoracic spine disorder is related to service.  As noted above, on remand the AOJ is obtaining additional pertinent medical evidence.  Thereafter the Veteran's file should be sent to an orthopedic specialist in order that his file may be reviewed and an adequate opinion may be obtained regarding the etiology of the Veteran's current thoracic spine disorder.   

The March 2010 rating decision on appeal granted the Veteran TDIU effective from May 17, 2006.  The Veteran asserted at his June 2015 hearing that the effective date should be at least September 23, 2002, the date he received an increased rating of 40 percent for his lumbar spine disability.  He also asserted that he thought the TDIU should be made effective back to 1995, when the Social Security Administration found him to be totally disabled.  

The TDIU effective date claim must be returned to the AOJ for adjudication after the Veteran's claims for service connection for sinusitis and service connection for degenerative disc disease of the thoracic spine have been resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records from the VA facilities where the Veteran reports he has received medical treatment since discharge from service, which includes treatment records from the facilities in Hampton Roads, Virginia; Dayton, Ohio; Indianapolis, Indiana; Gainesville, Florida; Lake City, Florida; and Jacksonville, Florida.  

2.  When the above records have been obtained, forward the Veteran's claims file to an orthopedic specialist for review.  The specialist should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has a current thoracic spine disability that first developed, or is otherwise related, to service.  If the specialist opines that the Veteran's current thoracic spine disability is unrelated to service, the specialist should then provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has a current thoracic spine disability that is either caused by or permanently worsened (aggravated) beyond the natural progress by the Veteran's service-connected lumbar spine disability.

In providing the above opinions, the specialist's attention is directed to the service treatment records (STRs) and post service medical records, in particular the STRs which show that the Veteran had back complaints and the x-rays during service which indicated degenerative changes of the thoracic spine.  The specialist's attention is also directed to the Veteran's credible reports of back pain ever since service, as well as the October 2001 and January 2007 VA x-ray reports which indicate degenerative changes of the thoracic spine.

A complete rationale should be given for all opinions and conclusions.

3.  After completing the above, readjudicate the Veteran's claims.  If any benefit sought remains on appeal, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




